Title: From Benjamin Franklin to the Marquis de Castries, 22 August 1781
From: Franklin, Benjamin
To: Castries, Charles-Eugène-Gabriel de La Croix, marquis de


Sir,
Passy, Aug 22. 1781
I received the Letter your Excellency did me the Honour of writing to me the 19th Instant, enclosing the Copy of a Letter from the Procureur General au Parlement de Bretagne, respecting the Complaint of the Judges of Painbceuf, against the Captains of American Vessels, who often put their Sailors into Prison there without Authority from the said Judges.— I shall agreable to your Desire write immediately to our Agent at Nantes to put a Stop to this Practice; but I apprehend a general Order from the Judges to the Keepers of the Prisons, to receive and retain no Sailors as Prisoners without an express Order in Writing, given by the proper Magistrate, will be still more effectual.
On this Occasion I beg leave to mention to your Excellency, that our Captains complain their Sailors after having received Clothes & Money advanced, are often enticed to quit their Service by higher Offers from other Ships, or from Expectations of greater Gain by Privateering, &c. It is I imagine merely to secure them, after having engag’d them, that they have generally been put into Prison till the Ship is ready to sail. I hope therefore that the Judges will be instructed to favour the reasonable Requests of the Captains in securing their Seamen, as far as your Laws may permit.
I am, with great Respect, Sir,
M. de Castries
